Citation Nr: 9930559	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as major depression, post-traumatic stress 
disorder, and a nervous condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for an acquired psychiatric disorder was denied.  
The veteran appeals this decision.  


REMAND

In August 1998, the RO received a VA Form 9, Appeal to the 
Board of Veterans' Appeals, from the veteran that indicated 
that he desired a personal hearing before an RO hearing 
officer.  It is not shown that he was afforded any hearing 
before the RO Hearing Officer, or that he withdrew his 
request therefor.  Due process concerns require that he be 
afforded the opportunity for such hearing.

This case is accordingly REMANDED for the following 
development:

The RO should contact the veteran and ask 
him whether he still desires a hearing 
before the RO Hearing Officer.  The RO 
should also inform the veteran that he is 
entitled to both a hearing before a RO 
Hearing Officer and a hearing before a 
Member of the Board, if he so desires.  
If the veteran indicates that he still 
desires a RO hearing or a hearing before 
a Member of the Board, one should be 
scheduled according to the date of his 
request for a hearing.

Following completion of the foregoing, if the veteran has 
been accorded a hearing before the RO Hearing Officer, the RO 
should review the issue on appeal.  If the decision remains 
adverse to the veteran, in whole or in part, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the applicable period of time within 
which to respond.  Thereafter, or in the event the veteran 
does not desire a hearing, subject to current appellate 
procedures, the case should be returned to the Board.


The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purposes of this REMAND are to obtain additional evidence 
and to ensure due process compliance.  No inference should be 
drawn regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












